Citation Nr: 1749606	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right leg disability.

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a lumbar strain.

4.  Entitlement to service connection for a right latissimus strain (claimed as a right shoulder disability).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2012; a statement of the case was issued in December 2013; and a substantive appeal was received in January 2014.   


FINDINGS OF FACT

1.  In January 2011, the RO denied the Veteran's service connection claim for a right leg problem.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  The evidence received since the January 2011 decision is cumulative and redundant of the evidence of record at the time of the January 2011 denial.  It does not relate to an unestablished fact necessary to substantiate the claim of service connection.

3.  There is no medical diagnosis of a current chronic left ankle disability.  

4.  There is no medical diagnosis of a current chronic lumbar strain.

5.  There is no medical diagnosis of a current chronic right shoulder disability.


CONCLUSIONS OF LAW

1.  The January 2011 RO rating decision, which denied the Veteran's service connection claim for a right leg problem is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the January 2011 RO rating decision is not new and material; accordingly, the claim for service connection is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for an award of service connection for a lumbar strain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for an award of service connection for a right latissimus strain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  The Board finds that the November 2011 notice fully complied with Kent.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in December 2011, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination; and he addressed all relevant issues.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for a right leg problem was denied by way of a January 2011 RO decision.  He failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence of record at the time of the January 2011 denial includes service treatment records reflecting shin splints in September 2007 (VBMS, 1/31/08, p. 4); and an August 2010 administrative decision in which it was determined that the Veteran's period of service from July 11, 2005 to November 16, 2007 was under other than honorable conditions and is a bar to the payment of VA benefits.  

The basis for the denial was the fact that the only in-service findings attributed to a right leg disability occurred during a period of service to which the Veteran is barred from receiving VA benefits.  

Evidence received since the January 2011 rating decision includes a December 2011 VA examination report that reflects that the Veteran has previously been diagnosed with shin splints and a stress fracture of the lower extremity and that the conditions have resolved.

The Board finds that this examination report does not constitute new and material evidence.  As noted above, the RO previously denied the claim because the only in-service findings related to a right leg disability were for a period of service for which the Veteran is barred from receiving VA benefits.  The VA examination report does not related to an unestablished fact necessary to substantiate the claim.  It does not alter the fact that the Veteran is barred from receiving VA benefits for the period of service from July 11, 2005 to November 16, 2007.  

As new and material evidence has not been received to reopen the claim, the claim for entitlement to service connection is not reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records reflect that the Veteran was diagnosed with a left ankle sprain in January 2002 and again in February 2002.  It was treated with limited duty, crutches, ice, and Naprosyn (VBMS, 1/31/08, pgs. 138-143).  He also sought treatment for chest and back pain in April 2003.  He was assessed with musculoskeletal pain and costochondritis.  He was treated with Naprosyn and limited duty for two days (VBMS, 1/31/08, pgs. 108-109).  An undated medical report reflects that the Veteran sought treatment for right arm pain of two weeks duration.  It was due to an unknown injury.  He woke in the middle of the night with the pain.  He was still able to perform normal activities.  He was diagnosed with a right latissimus muscle strain which was treated with Naprosyn.  Following conservative treatment, the service treatment records fail to reflect chronic disabilities to the left ankle, back, or right shoulder.    

The Veteran underwent a VA examination in December 2011.  The examiner reviewed the claims in conjunction with the examination.  He noted that the Veteran had been diagnosed with a left ankle sprain while in the service.  He was treated conservatively and his symptoms resolved.  At the examination, he reported that he experienced left ankle pain when he stood for more than a few minutes and that it burned when he ran.  He was able to run approximately 1/2 mile; and that he is able to walk 1 mile.  He denied taking any medication to treat his pain.

Upon examination, the Veteran had localized tenderness or pain on palpation.  The examiner found no abnormalities upon diagnostic testing or any functional limitations.  The examiner found that it was less likely than not that the Veteran's disability was related to service because he could find no disability.  He stated that the left ankle was sprained during service but that it now appears to be without any functional deficit.  

With regard to the back, the examiner noted that the Veteran was diagnosed with musculoskeletal back pain while in service.  He was treated conservatively.  He reported that his low back is sore approximately 2-3 times
each week.  He stated that it is aggravated with standing and walking, and it is relieved with resting in supine position.  He denied taking medication to treat his condition.  He stated that he is able to walk approximately 1/2 mile without assistive
devices.

Upon examination, there were no objective findings.  The examiner found that the back had no functional impact on the Veteran's ability to work.  He found that it was less likely than not that the Veteran's disability was related to service because he could find no disability.  

With respect to the right shoulder, the examiner noted that the Veteran was diagnosed with right shoulder latissimus strain in service and that he was treated conservatively.  The Veteran reported anterior shoulder pain overlying his proximal humerus.  He denied right shoulder dislocation.  He also reported that he still has some latissimus pain.  He denied taking any medication to treat his pain.  He stated that activity worsens his pain and rest relieves it.  

Upon examination, the examiner found no objective findings and found that there was no functional impact on the Veteran's ability to work.  The examiner found that it was less likely than not that the Veteran's disability was related to service because he could find no disability.  The examiner stated that there was tenderness overlying his right pectoralis major insertion.  He stated that this is not linked to a previous latissimus strain that occurred while in the service.  Furthermore, the examiner could find no functional deficit in the Veteran s right shoulder.  


Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that there has been no finding of a current left ankle, lumbar spine, or right shoulder disability.  The Board notes that symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of any current treatment reports or current diagnoses, there is no possibility of a medical examiner finding causal connections to service.  In the absence of a current disability and a nexus to service, the Board finds that service connected is not warranted.  
 
As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for a left ankle disability, a lumbar spine disability, and a right shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


						(CONTINUED ON NEXT PAGE)










ORDER

New and material evidence having not been received, the petition to reopen a claim of service connection for a right leg disability is denied.

Entitlement to service connection for a left ankle disability is denied.  

Entitlement to service connection for a lumbar strain is denied.

Entitlement to service connection for a right latissimus strain (claimed as a right shoulder disability) is denied.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


